Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Pub 2018/0158423).

With respect to claim 21, Kim discloses a display device (fig. 1; display apparatus 100) comprising: a display panel including a plurality of pixels; (fig. 1; display panel 110; par 0055; discloses display panel includes pixels 120) a timing controller configured to generate compensated image data obtained by compensating for a luminance change according to a temperature of the plurality of pixels, based on input image data received from an outside source; (par 0061; discloses the timing controlling part 150 receives input image data IDATA and a control signal CON from an outside; par 0062; discloses the timing controlling part 150 includes an image data compensating part 200. The image data compensating part 200 compensates for the input image data IDATA according to a temperature of the display panel 110, and an efficiency and a life expectancy of a quantum dot included in the display panel 110, and outputs the second compensation image data CDATA2) and a data driver configured to generate a data signal corresponding to the compensated image data and supply the data signal to the pixels, (fig. 1; data driving part 140; par 0060; discloses the data driving part 140 receives second compensation image data CDATA2 from the timing controlling part 150, generates the data signal DS using the second compensation image data CDATA2, and outputs the data signal DS to the data line DL in response to a horizontal start signal STH and a second clock signal CLK2 provided from the timing controlling part 150) wherein each of the pixels emits light in different colors and includes at least two or more sub pixels including quantum dots different from each other, (par 0069; discloses the first base substrate 310 includes a first sub pixel area SPA1 in which a first sub pixel is disposed, a second sub pixel area SPA2 in which a second sub pixel is disposed, and a third sub pixel area SPA3 in which a third sub pixel is disposed; par 0076; discloses the red quantum dot layer 421 is disposed in the first sub pixel area SPA1 that emits red color. The green quantum dot layer 422 is disposed in the second sub pixel area SPA2 that emits green color. The transparent layer 423 is disposed in the third sub pixel area SPA3 that emits blue color) and the timing controller generates the compensated image data in correspondence with a light emission efficiency characteristic according to a temperature of the quantum dot (par 0062; discloses the image data compensating part 200 compensates for the input image data IDATA according to a temperature of the display panel 110, and an efficiency and a life expectancy of a quantum dot included in the display panel 110, and outputs the second compensation image data CDATA2par 0103; discloses The quantum dot compensating part 240 compensates for the first compensation image data CDATA1 using the red quantum dot compensation coefficient RQDCC and the green quantum dot compensation coefficient GQDCC, and outputs the second compensation image data CDATA2).

With respect to claim 22, Kim discloses wherein each of the pixels includes a first sub pixel including a first quantum dot and a second sub pixel including a second quantum dot (par 0076; discloses the red quantum dot layer 421 is disposed in the first sub pixel area SPA1. The green quantum dot layer 422 is disposed in the second sub pixel area SPA2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US Pub 2017/0213493).

With respect to claim 1, Han discloses a display device (fig. 1; display device 1000) comprising: a display panel including a plurality of pixels (par 0050; discloses  display panel 100 may include a plurality of pixels PX) and partitioned into a plurality of blocks including at least one of the pixels; (par 0050; discloses  degradation information may be generated every pixel block having predetermined grouped pixels) a timing controller configured to receive input image data from an outside source (par 0059; discloses  timing controller 500 may receive input image data IDATA from an external graphic source) and generate scaled image data by scaling the input image data using a scale factor; (par 0067; discloses the grayscale scaler 210 may generate the scaled input grayscale IGRAY2 based on a scaling ratio ASR corresponding to the age data A_DATA. That is, the input grayscale IGRAY1 is scaled to be the scaled input grayscale IGRAY2; par 0052; discloses the image sticking compensator 200 may be included in the timing controller 500) a data driver configured to generate a data signal corresponding to the scaled image data and supply the data signal to the pixels; (par 0058; discloses  data driver 400 may provide data signals corresponding to the age compensation data ACDATA to the pixels PX via the data lines DL1 through DLm. The data driver 400 may provide the data signals to the display panel 100 based on a second control signal CON2 received from the timing controller 500) and a first logic circuit configured to generate the scale factor based on the input image data, first weight data, and second weight data different from the first weight data (par 0067; discloses the compensator 260 outputs the scaling ratio ASR based on the age data A_DATA; par 0051; discloses  the image sticking compensator 200 may include a degradation calculator configured to calculate a degradation weight based on the input image data IDATA and to calculate degradation data of a frame);
Han discloses in different embodiment; the accumulator uses degradation data and age compensation data to generate age data A_DATA (see par 0105; discloses The accumulator 240B may accumulate the degradation data STDATA and the age compensation data ACDATA together and generate the age data A_DATA′; hence the image sticking compensator uses image data, degradation data and age compensation data to generate age data; where age data is used to output scaling ratio);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Han to use age compensation data along with the degradation data to generate age data in order to generate age compensation data such that image sticking is prevented. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2018/0158423) in view of Peng (US Pub 2021/0351369).

With respect to claim 23, Kim discloses wherein each of the pixels further includes a third sub pixel (see par 0076; discloses the transparent layer 423 is disposed in the third sub pixel area SPA3);
Kim doesn’t expressly disclose third subpixel including a scattering body;
In the same field of endeavor, Peng discloses display panel with pixels comprising quantum dots (par 0042); Peng discloses third subpixel including a scattering body (fig. 1; elements 125; par 0048; discloses the blue light diffusion unit 123 includes organic silicon scattering particles 125);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to dispose scattering particles in third subpixel as disclosed by Peng in order to increase the viewing angle of the blue subpixels.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US Pub 2018/0158423) in view of Lai et al (US Pub 2020/0349884).

With respect to claim 24, Kim discloses wherein the timing controller generates the compensated image data in correspondence with a light emission efficiency characteristic according to a temperature of the quantum dot display panel (par 0062; discloses the image data compensating part 200 compensates for the input image data IDATA according to a temperature of the display panel 110, and an efficiency and a life expectancy of a quantum dot included in the display panel 110);
Kim doesn’t expressly disclose compensating image according to a temperature of first pixel and according to a temperature of the second pixel.
In the same field of endeavor, Lai discloses compensating pixel data based on the aging degree of the pixels (see abstract); Lai discloses compensating image according to a temperature of first pixel and according to a temperature of the second pixel (par 0041; discloses  the electric current data of the pixel to be compensated can be calculated using display data of the pixel to be compensated, for example, the display data can be display gray-scale data, and the temperature data of the pixel to be compensated can be measured and calculated using a temperature sensor );
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to determine each pixel temperature individually and compensate image data based on the pixel temperature as disclosed by Lai in order to accurately compensate image data for each pixels individually. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-16 are objected for being directly or indirectly dependent on claim 2.
Claim 17 is allowed is allowed because the prior art of record fails to disclose all the limitation of claim 17.
Claims 18-20 are allowed for being directly or indirectly dependent on allowed independent claim 17.
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 26-32 are objected for being directly or indirectly dependent on claim 25.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/           Examiner, Art Unit 2624        

/MICHAEL A FARAGALLA/           Primary Examiner, Art Unit 2624                                                                                                                                                                                                        09/24/2022